Exhibit 10.1

 

Nevro Corp.
2014 EQUITY Incentive Award PLAN

PERFORMANCE STOCK UNIT AWARD GRANT NOTICE

Nevro Corp., a Delaware corporation, (the “Company”), pursuant to its 2014
Equity Incentive Award Plan, as amended from time to time (the “Plan”), granted
to the holder listed below (the “Participant”) on the grant date set forth below
(the “Grant Date”), an award of performance stock units (“Performance Stock
Units” or “PSUs”).  Each vested PSU represents the contingent right to receive,
in accordance with the Performance Stock Unit Award Agreement attached hereto as
Exhibit A and the Performance Conditions attached hereto as Exhibit B (together,
the “Agreement”), up to ____ shares of Common Stock (“Shares”).  This award of
PSUs is subject to all of the terms and conditions set forth in the Agreement
and the Plan, each of which are incorporated herein by reference.  Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Performance Stock Unit Award Grant Notice (the “Grant
Notice”) and the Agreement.

Participant:

_____________________

Grant Date:

_____________________

Total Number of PSUs:

_____________________

Vesting and Settlement:

_____________________

 

 

By the Participant’s and the Company’s signatures below, the Participant agrees
to be bound by the terms and conditions of the Plan, the Agreement and this
Grant Notice.  Solely to the extent necessary, the Participant consents to the
amendment of the PSUs as provided herein. The Participant has reviewed the
Agreement, the Plan and this Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of this Grant Notice, the Agreement and the
Plan.  By signing below, the Participant agrees that the Company, in its sole
discretion, may satisfy any withholding obligations in accordance with Section
2.6(b) of the Agreement by (i) withholding Shares otherwise issuable to the
Participant upon vesting of the PSUs having a Fair Market Value equal to the
withholding obligation, (ii) instructing a broker on the Participant’s behalf to
sell a number of Shares otherwise issuable to the Participant upon vesting of
the PSUs having a Fair Market Value equal to the withholding obligation and
remitting the proceeds of such sale to the Company, or (iii) using any other
method permitted by Section 2.6(b) of the Agreement or the Plan.

NEVRO CORP.:

 

PARTICIPANT:

 

By:

 

By:

 

Print Name:

 

Print Name:  

 

Title:

 

  

 

Address:

 

Address:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

TO PERFORMANCE STOCK UNIT AWARD GRANT NOTICE

PERFORMANCE STOCK UNIT AWARD AGREEMENT

Pursuant to the Performance Stock Unit Award Grant Notice (the “Grant Notice”)
to which this Performance Stock Unit Award Agreement (together with Exhibit B to
the Grant Notice, this “Agreement”) is attached, Nevro Corp., a Delaware
corporation (the “Company”), has granted to the Participant the number of
performance stock units (“Performance Stock Units” or “PSUs”) set forth in the
Grant Notice under the Company’s 2014 Equity Incentive Award Plan, as amended
from time to time (the “Plan”).  Each vested PSU represents the contingent right
to receive up to ___ shares of Common Stock (“Shares”).  Capitalized terms not
specifically defined herein shall have the meanings specified in the Plan and
Grant Notice.

ARTICLE I.
GENERAL

1.1Incorporation of Terms of the Plan.  The PSUs are subject to the terms and
conditions of the Plan, which is incorporated herein by reference.  In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

ARTICLE II.
GRANT OF PERFORMANCE STOCK UNITS

2.1Grant of PSUs.  Pursuant to the Grant Notice and upon the terms and
conditions set forth in the Plan and this Agreement, effective as of the Grant
Date set forth in the Grant Notice, the Company hereby grants to the Participant
an award of PSUs under the Plan in consideration of the Participant’s past
and/or continued employment with or service to the Company or any Affiliates and
for other good and valuable consideration.

2.2Unsecured Obligation.  Unless the Achievement Factor (as defined in Exhibit
B) is greater than zero and unless and until the PSUs have vested in the manner
set forth in Article II hereof, the Participant will have no right to receive
Shares under any such PSUs.  Prior to actual payment of any vested PSUs, such
PSUs will represent an unsecured obligation of the Company, payable (if at all)
only from the general assets of the Company.  

2.3Vesting Schedule.  The PSUs shall vest and become nonforfeitable as set forth
in the Grant Notice under “Vesting and Settlement”.  

2.4Consideration to the Company.  In consideration of the grant of the award of
PSUs pursuant hereto, the Participant agrees to render services to the Company
or any Affiliate.  

2.5Termination.  The PSUs shall terminate as set forth in the Grant Notice under
“Vesting and Settlement”

2.6Issuance of Shares upon Vesting.  

(a)Shares shall be issued upon vesting of the PSUs as set forth in the Grant
Notice under “Vesting and Settlement”.  Notwithstanding the foregoing, in the
event Shares cannot be issued

A-1

 

--------------------------------------------------------------------------------

 

pursuant to Section 12.4 of the Plan, the Shares shall be issued pursuant to the
preceding sentence as soon as administratively practicable after the
Administrator determines that Shares can again be issued in accordance with such
Section.

(b)As set forth in Section 12.2 of the Plan, the Company shall have the
authority and the right to deduct or withhold, or to require the Participant to
remit to the Company, an amount sufficient to satisfy all applicable federal,
state and local taxes required by law to be withheld with respect to any taxable
event arising in connection with the PSUs.  The Company shall not be obligated
to deliver any new certificate representing Shares to the Participant or the
Participant’s legal representative or enter such Shares in book entry form
unless and until the Participant or the Participant’s legal representative shall
have paid or otherwise satisfied in full the amount of all federal, state and
local taxes applicable to the taxable income of the Participant resulting from
the grant or vesting of the PSUs or the issuance of Shares.

2.7Conditions to Delivery of Shares.  The Shares deliverable hereunder may be
either previously authorized but unissued Shares, treasury Shares or issued
Shares which have then been reacquired by the Company.  Such Shares shall be
fully paid and nonassessable.  The Company shall not be required to issue or
deliver any certificates or make any book entries evidencing Shares deliverable
hereunder prior to fulfillment of the conditions set forth in Section 12.4 of
the Plan.

2.8Rights as Stockholder.  The holder of the PSUs shall not be, nor have any of
the rights or privileges of, a stockholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of the PSUs and
any Shares underlying the PSUs and deliverable hereunder unless and until such
Shares shall have been issued by the Company and held of record by such holder
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company).  No adjustment shall be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 14.2 of the Plan.  

ARTICLE III.
OTHER PROVISIONS

3.1Administration.  The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules.  No member of the Administrator or
the Board shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan, this Agreement or
the PSUs.  

3.2PSUs Not Transferable.  The PSUs shall be subject to the restrictions on
transferability set forth in Section 12.3 of the Plan; provided, however, that
this Section 3.2 notwithstanding, with the consent of the Administrator, the
PSUs may be transferred to one or more Permitted Transferees, subject to and in
accordance with Section 12.3 of the Plan.

3.3Tax Consultation.  The Participant understands that the Participant may
suffer adverse tax consequences in connection with the PSUs granted pursuant to
this Agreement (and the Shares issuable with respect thereto).  The Participant
represents that the Participant has consulted with any tax consultants the
Participant deems advisable in connection with the PSUs and the issuance of
Shares with respect thereto and that the Participant is not relying on the
Company for any tax advice.

A-2

 

--------------------------------------------------------------------------------

 

3.4Binding Agreement. Subject to the limitation on the transferability of the
PSUs contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

3.5Adjustments Upon Specified Events.  The Administrator may accelerate the
vesting of the PSUs in such circumstances as it, in its sole discretion, may
determine.  The Participant acknowledges that the PSUs are subject to
adjustment, modification and termination in certain events as provided in this
Agreement and Section 14.2 of the Plan.

3.6Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Participant shall be addressed to the Participant at the Participant’s last
address reflected on the Company’s records.  By a notice given pursuant to this
Section 3.6, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

3.7Participant’s Representations.  If the Shares issuable hereunder have not
been registered under the Securities Act or any applicable state laws on an
effective registration statement at the time of such issuance, the Participant
shall, if required by the Company, concurrently with such issuance, make such
written representations as are deemed necessary or appropriate by the Company
and/or its counsel.

3.8Titles.  Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

3.9Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.10Conformity to Securities Laws.  The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any other Applicable
Law.  Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the PSUs are granted, only in such a manner as to conform to
Applicable Law.  To the extent permitted by Applicable Law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
Applicable Law.

3.11Amendment, Suspension and Termination.  To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the PSUs in any material way without the prior written
consent of the Participant.    

3.12Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth in Section 3.2 hereof, this Agreement
shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.

A-3

 

--------------------------------------------------------------------------------

 

3.13Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the PSUs and this Agreement shall
be subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by Applicable Law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

3.14Not a Contract of Service Relationship.  Nothing in this Agreement or in the
Plan shall confer upon the Participant any right to continue to serve as an
employee or other service provider of the Company or any of its Affiliates or
interfere with or restrict in any way with the right of the Company or any of
its Affiliates, which rights are hereby expressly reserved, to discharge or to
terminate for any reason whatsoever, with or without cause, the services of the
Participant’s at any time.

3.15Entire Agreement.  The Plan, the Grant Notice and this Agreement (including
all Exhibits thereto, if any) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and the Participant with respect to the subject matter hereof.

3.16Section 409A.  This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”).  However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify the Participant or any other person for failure to do so) to adopt
such amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.

3.17Limitation on the Participant’s Rights.  Participation in the Plan confers
no rights or interests other than as herein provided.  This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust.  Neither the Plan nor any
underlying program, in and of itself, has any assets.  The Participant shall
have only the rights of a general unsecured creditor of the Company and its
Affiliates with respect to amounts credited and benefits payable, if any, with
respect to the PSUs, and rights no greater than the right to receive the Shares
as a general unsecured creditor with respect to PSUs, as and when payable
hereunder.  

 

A-4

 

--------------------------------------------------------------------------------

 

EXHIBIT B

TO PERFORMANCE STOCK UNIT AWARD GRANT NOTICE

 

PERFORMANCE CONDITIONS

 

B-1

 

US-DOCS\106737282.1